DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/13/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the surface of the body".  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 14 depends from claim 1, which recites “a surface having a surface roughness”.  This surface is a surface of a cross sectional layer.  It is unclear if the surface of the body is the same as or different from the surface of the cross sectional layer.  
Claim 14 recites the limitation "wherein the datum feature is formed both in the cross sectional layer and in the surface of the body of the component".  Claim 14 depends from claim 1, which recites “a datum feature defined by the surface.”  The relationship between the surface of the cross sectional layer and the surface of the body is unclear.  It is unclear how one datum feature can be defined by two different, if they are different, surfaces.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ott et al. (US 20160010863 A1).
Regarding claims 9-10, 12, and 14, Ott teaches “an additively manufactured component” (which reads upon “an additively manufactured component comprising”, as recited in the instant claim; paragraph [0007]).  Ott teaches that “the surface finish 140 defines a surface roughness of texture that is a measure if the finer surface irregularities in the surface texture and is composed of three components: roughness, waviness and form” (which reads upon “one or more cross sectional layers defining a surface having a surface roughness”, as recited in the instant claim; paragraph [0059]).  Ott teaches that “various shapes, heights, widths and lengths of heat transfer augmentation features 118 may be utilized; furthermore, various distributions and combination of the heat transfer augmentation features 118 may be utilized in either or both the circumferential or spanwise direction” (which reads upon “a datum feature defined by the surface”, as recited in the instant claim; paragraph [0054]).  Ott teaches “wherein the surface finish includes a bump” (which reads upon “and a surface irregularity defined by the surface, wherein the surface irregularity has a size that is greater than the surface roughness of the surface”, as recited in instant claim 9; which reads upon “wherein the surface irregularity is a bump”, as recited in instant claim 12; paragraph [0012]; bump reads on a size that is greater than the surface roughness of the surface; regarding how the bump was formed, the patentability of a product does not depend on its method of production).  Ott teaches that “the desired surface finish 140 may be controlled via the additive manufacturing process” (which reads upon “wherein the surface irregularity is formed at a predetermined location relative to the datum feature”, as recited in instant claim 10; paragraph [0060]; additionally, the patentability of a product does not depend on its method of production (predetermined)).  Ott teaches that “the surface finish 140, in one disclosed non-limiting embodiment, is controlled to be within about 125-900 micro inches” (which reads upon “less than one millimeter”, as recited in the instant claim; paragraph [0061]; 125 micro inches is 3.18 µm; 900 micro inches is 22.9 µm).  Ott teaches that “the heat transfer augmentation features 118, be they pins, cylinders, pyramids, rectangular and/or other geometries, as well as the holes 104, 108, 116 are thereby embedded in or inherent to the layered metal fabrication architecture” (which reads upon “wherein the datum feature is formed both in the cross sectional layer and in the surface of the body of the component”, as recited in instant claim 14; paragraph [0057]).  
Regarding claim 11, Ott teaches the component of claim 9 as stated above.  Ott teaches that “the heat transfer augmentation features 118, in one disclosed non-limiting embodiment, is between about 0.01″-1.0″ (0.254-25.4 mm) in thickness or diameter” (paragraph [0057]).  
Regarding claim 13, Ott teaches the component of claim 9 as stated above.  Ott teaches that “the surface finish 140, in one disclosed non-limiting embodiment, is controlled to be within about 125-900 micro inches” (which reads upon “less than about 50 micrometers”, as recited in the instant claim; paragraph [0061]; 125 micro inches is 3.18 µm; 900 micro inches is 22.9 µm). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Omizo (US 6400037 B1).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733